Citation Nr: 0405055	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  

3.  Entitlement to accrued benefits.

4.  Eligibility for pension benefits as a surviving spouse.

5.  Entitlement to burial allowance based on service-
connected death.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1946 to December 
1947.  He died on November [redacted], 2001, at the age of 73.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In her substantive appeal (VA Form 9), received in March 
2003, the appellant indicated that she desired a hearing 
before a Traveling Veterans Law Judge.  However, in a 
statement received by the RO in June 2003, the appellant 
stated that she wished to withdraw her request for a hearing.  
See 38 C.F.R. § 20.702(e) (2003).  Accordingly, the Board 
will proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in November 2001.  The certificate of 
death listed the immediate cause of death as multi-system 
organ failure, due to (or as a consequence of) urosepsis.

2.  At the time of the veteran's death, he did not have any 
service-connected disabilities; he was in receipt of 
nonservice-connected pension benefits.  

3.  Multi-system organ failure, and urosepsis, were not shown 
during active service, nor are they shown to be of service 
origin.

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.  

5.  The statutory criteria for eligibility for DEA are not 
met.

6.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.

7.  The appellant's countable annual income for the period 
from November 1, 2001 exceeded the maximum annual pension 
rate.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2003).  

2.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 
C.F.R. §§ 3.159, 3.807, 21.3020, 21.3021 (2003). 

3.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2003).  

4.  As of November 1, 2001, the appellant's countable income 
is excessive for receipt of pension benefits.  38 U.S.C.A. 
§§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.272, 3.273 (2003).


5.  The criteria for entitlement to burial allowance based on 
service-connected death are not met.  38 U.S.C.A. §§ 2302, 
2303, 2307, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.312, 3.1600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant essentially argues that the veteran died 
because of disabilities incurred during service.  

In "Part I" of the veteran's certificate of death, his 
immediate cause of death is listed as multi-system organ 
failure, due to (or as a consequence of) urosepsis.  "Other 
significant conditions contributing to death but not 
resulting in the underlying cause given in Part I" are 
listed as coronary artery disease, and congestive heart 
failure.  The approximate interval between onset and death is 
listed as two weeks for multi-system organ failure, and two 
weeks for urosepsis.  The death certificate indicates that an 
autopsy was not performed.  The death certificate indicates 
that the manner of death was "natural."

The veteran's service medical records do not show treatment 
or a diagnosis of multi-system organ failure, urosepsis, or a 
cardiovascular disorder.  The veteran's separation 
examination report, dated in December 1947, shows that his 
heart and cardiovascular system were clinically evaluated as 
normal, and that the condition of his arteries and veins, and 
the character of his pulse, were "good."  

As for the post-service medical evidence, records of 
treatment from Dr. Fenner, dated between 1986 and 1989, show 
that the veteran began receiving treatment for chest pain in 
1986, and depression in 1987 "secondary to some business 
setbacks."  A July 1986 report shows that the veteran denied 
a history of heart or lung "disease or trouble."  An 
October 1986 radiology report notes evidence of previous 
sternotomy and coronary bypass surgery.  The impression noted 
probable chronic pleural and parenchymal scarring of the left 
lung base with near complete obscuration of the left 
hemidiaphragm posteriorly.  The report indicates that the 
veteran may have old trauma or inflammatory disease, or 
pneumonia.  

VA outpatient treatment reports, dated between 2000 and 2001, 
show that the veteran received treatment for conditions that 
included shortness of breath, back and left knee pain, 
gastroesophageal reflux disease symptoms, anorexia, and 
bizarre behavioral changes.  His diagnoses included COPD 
(chronic obstructive pulmonary disease), CHF (congestive 
heart failure), status post cholecystectomy, history of deep 
vein thrombosis, coronary artery disease, status post CABG 
(coronary artery bypass graft), hypertension and degenerative 
joint disease.  Reports, dated between April and August of 
2001, primarily show treatment for psychiatric symptoms that 
included anxiety and depression.  He was assigned an Axis I 
diagnosis of MDD (major depressive disorder) without 
psychotic features, dysthymia.  Other complaints included 
nausea, occasional vomiting and abdominal discomfort, with a 
diagnosis of GERD (gastroesophageal reflux disease).  

VA hospital reports, covering treatment between October and 
November of 2001, show that the veteran was admitted on 
October 22, 2002 with progressive shortness of breath, 
weakness, swelling around the eyes, cough, constipation, 
weight loss, and psychiatric symptoms.  He was noted to have 
been using oxygen PRN (as needed), with daily use over the 
previous week.  His medical history was noted to include 
remote CVA (cerebrovascular accident), acute myocardial 
infarction (in August 1998), CHF, CABG (times four), 
hypothyroidism, hypertension and COPD.  He was continued on a 
number of medications and therapies, to include use of oxygen 
and other respiratory therapy.  The prognosis was guarded 
"considering his multiple comorbidities."  The veteran was 
subsequently noted to have sepsis/urosepsis, liver disease 
and renal failure.  His breath sounds did not improve, and he 
continued to be confused and somnolent.  A three-way Foley 
catheter was inserted to irrigate the bladder.  The reports 
note that his symptoms were aggravated by his severe heart 
failure.  Unfortunately, his condition continued to decline, 
and he passed away on November [redacted], 2001.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The veteran 
died in November 2001 at the age of 73, approximately 54 
years after separation from service.  The service medical 
records do not show that he developed multi-system organ 
failure, urosepsis, coronary artery disease, or congestive 
heart failure during service.  There is no competent evidence 
to show that cardiovascular-renal disease or hypertension was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  At the time of his death, service connection was not 
in effect for any disabilities, and there is no competent 
evidence of a nexus between the veteran's service and his 
cause of death.  Given the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim of entitlement to service connection for the 
cause of the veteran's death must be denied.  See 38 C.F.R. 
§ 3.312.  

II.  Entitlement to Chapter 35 Dependents' Education 
Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

In this case, in Part I of this decision, the Board 
determined that the veteran did not die of a service-
connected disability.  The record also reflects that he did 
not have a disability evaluated as total and permanent in 
nature resulting from a service- connected disability at the 
time of his death.  Accordingly, the claimant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
3.807.

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

III.  Entitlement to Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a) (the Board parenthetically notes that changes to 
accrued benefits laws were recently enacted, but that as the 
veteran died on November [redacted], 2001, these changes may not be 
applied to this claim.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003)).  The 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  

In this case, service connection was not in effect for any 
disabilities at the time of the veteran's death.  In this 
regard, in a decision, dated in May 1989, the RO granted the 
veteran's claim of entitlement to nonservice-connected 
pension.  In a decision, dated in July 1989, the RO awarded 
nonservice-connected pension at an increased rate based on 
the need for aid and attendance.  In a decision, dated in 
October 2001, the RO denied the veteran's claims of 
entitlement to service connection for chronic bronchitis, 
post-traumatic stress disorder, and bilateral hearing loss.  
There is no indication that the veteran filed a notice of 
disagreement as to this decision at any time prior to his 
death in November 2001.  The RO's decision is therefore 
final.  See 38 U.S.C.A. § 7105(c).  

In December 2001, the appellant filed a claim for accrued 
benefits.  The claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
However, the evidence does not show that the veteran had 
periodic monetary benefits at the time of his death which 
were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  In this regard, in April 2002, the RO paid the 
appellant a one-time payment of $825.  See 38 C.F.R. § 3.20 
(2003).  In addition, as previously stated, the evidence does 
not show that the veteran had a claim pending at the time of 
his death.  As the veteran had no periodic monetary benefits 
at the time of his death which were due and unpaid, and 
without the veteran having had a claim pending at time of 
death, the appellant has no claim upon which to derive her 
application for accrued benefits.  See Jones; Zevalkink v. 
Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 
(Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 (1997). Based 
on the foregoing, there are no accrued benefits, and the 
appellant's claim must be denied.  

IV.  Death Pension

In December 2001, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  
She reported that she had earned $800 per month ($9,600 per 
year) while in the employment of a restaurant.  She did not 
claim any medical expenses to offset this income.  See 38 
C.F.R. § 3.272(g)(2).

In April 2002, the RO notified the appellant that her claim 
for VA pension benefits was denied because her countable 
income of $9,600 exceeded the maximum annual pension rate.  
The appellant has appealed that determination.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  

Effective December 1, 2000, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,237.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2001, the MAPR for an otherwise eligible 
claimant, without dependent child, was $6,407.  Id.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,497.  Id.

The appellant's reported annual income from November 2001 
exceeds the MAPR as established by Congress.  Because her 
income, as reported by her, exceeds the MAPR, payment of VA 
pension benefits was properly withheld as of November 1, 
2001.  While the Board can certainly empathize with any 
financial difficulty the surviving spouse may experience, 
given her income, the Board finds that the RO was correct in 
concluding that the appellant's income was high enough to 
preclude her from receiving pension benefits.  

The Board notes that any amounts paid by an appellant for the 
veteran's just debts and expenses of last illness and burial 
will be deducted from her income during the applicable 
period.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272(h).  
Thus, the funeral expenses must be taken into consideration 
in determining her countable income.  In this case, in an 
application for burial benefits (VA Form 21-530), received in 
November 2001, the total expenses of the veteran's burial, 
funeral, transportation, and burial plot were reported as 
$7,921.95.  The record also contains a bill from the Tetrick 
Funeral Home, dated in November 2001, for $7,921.95.  
However, the application for burial benefits lists $0 paid 
for the total expenses and $150 paid for the burial plot by 
the appellant.  There is otherwise no documentation in the 
record to show that the nearly $8,000 in funeral expenses was 
ever actually paid.  The appellant was informed in the 
application for pension benefits, the April 2002 notice, and 
the February 2003 statement of the case, that various 
specified expenses could reduce her countable income.  In the 
statement of the case, she was specifically advised that she 
could have her claim for pension reconsidered by submitting 
income and expense information for the years November 2001 to 
the present at any time, including copies of bills and 
receipts showing amounts paid out of pocket for the veteran's 
last illness and burial.  She did not submit such information 
for consideration.

V.  Burial Benefits

The veteran died in November 2001 in a VA facility.  That 
same month, the appellant filed an application for burial 
benefits (VA Form 21-530).  In January 2002, the RO granted a 
$300 burial allowance based on the veteran's nonservice-
connected death, as well as $150 as a plot or internment 
allowance, and $350 for transportation expenses.  See 38 
C.F.R. § 3.1600(b), (c).  However, a higher amount is payable 
if a veteran dies of service connected disability.  See 38 
U.S.C.A. § 2307 (West 2002).  In this case, the appellant's 
appeal is for the limited purpose of determining her 
entitlement to an enhanced burial allowance.

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable VA regulations.  The 
term "burial benefits" means payment of money toward funeral 
and burial expenses.  38 C.F.R. § 3.1600(a), (b), (c).

In Part I of this decision, the Board determined that service 
connection was not warranted for the cause of the veteran's 
death.  The Board therefore finds that the claim of 
entitlement to the higher burial allowance for service-
connected death must be denied.  38 C.F.R. § 3.1600(a); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

VI.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claims by the March 2002 rating decision 
and the February 2003 statement of the case.  In addition, in 
a letter, dated in December 2001, the RO informed the 
appellant that, provided certain criteria were met, VA would 
make reasonable efforts to help her to obtain relevant 
records necessary to substantiate her claims.  She was asked 
to identify all evidence which he desired VA to help her 
within 60 days.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  She was also 
informed of the evidence needed to support her claims, and of 
which evidence she should provide and which evidence VA would 
obtain.  There is no record of a reply that is responsive to 
this letter.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of her duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further notes 
that the December 2001 letter was sent prior to all of the 
RO's decisions that are currently on appeal.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical records.  With regard to the claim for service 
connection for the cause of the veteran's death, although it 
does not appear that an etiological opinion has been 
obtained, the Board finds that the evidence, discussed supra, 
which includes, but is not limited to, the fact that the 
veteran was not treated for any of the causes of his death 
during service, that he died approximately 54 years after 
separation from service, that he had no service-connected 
disabilities, and that there is no competent evidence of a 
nexus between the veteran's causes of death and his service, 
warrants the conclusion that a remand for an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  In view of the 
foregoing, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  The appellant has 
had ample notice of what might be required or helpful to 
establish her claims.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are denied.  

Accrued benefits are denied.

Eligibility for pension benefits as a surviving spouse is 
denied.

Burial allowance based on service-connected death is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



